                                       Case 3:14-cr-00175-WHA Document 1336 Filed 03/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                              UNITED STATES DISTRICT COURT

                                   7
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                Plaintiff,                         No. CR 14-00175 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                        ORDER GRANTING LEAVE TO
                                       COMPANY,                                        FILE TO CPUC AND CAL FIRE
                                  14
                                                    Defendant.
                                  15

                                  16

                                  17        The motion by the CPUC and Cal FIRE for leave to file as amici is GRANTED.

                                  18

                                  19

                                  20       IT IS SO ORDERED.

                                  21

                                  22   Dated: March 11, 2021.

                                  23

                                  24
                                                                                         WILLIAM ALSUP
                                  25                                                     UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
